973 So.2d 1152 (2006)
Sylvester L. BROWN, Petitioner,
v.
Charlie CRIST, Respondent.
No. 1D06-0671.
District Court of Appeal of Florida, First District.
August 31, 2006.
Sylvester L. Brown, Petitioner, pro se.
Charlie Crist, Attorney General, and Linda Horton Dodson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
We deny on the merits, without discussion, the petition for a writ of certiorari seeking review of the trial court's order denying a petition for a writ of mandamus challenging a forfeiture of gain-time. However, because the trial court proceeding was a "collateral criminal proceeding," it was exempt from the lien provisions of section 57.085, Florida Statutes (2005). See Schmidt v. Crusoe, 878 So.2d 361 (Fla. 2003). Accordingly, we vacate the trial court's order to the extent it placed a lien on petitioner's inmate trust account.
ERVIN, WEBSTER, and HAWKES, JJ., concur.